EXHIBIT 10.25

 

COMMUTATION AND RELEASE AGREEMENT

 

 

COMMUTATION AND RELEASE AGREEMENT (the “Agreement”) entered into between
Affirmative Insurance Company (the “Company”) and Greenlight Reinsurance Ltd.
(the “Reinsurer”), effective the 24th day of March, 2015.

 

WHEREAS, the Reinsurer entered into the Automobile Quota Share Reinsurance
Contract (the “Contract”), effective September 1, 2011, GC Reference U4VT0008,
with the Company, whereby the Reinsurer, in consideration of payment of premium,
reinsured certain risks insured by the Company; and

 

WHEREAS, the Reinsurer and the Company desire to fully and finally settle and
commute all obligations and liabilities known and unknown of the Reinsurer and
the Company under the Contract; and

 

WHEREAS, the Company has offered to pay and the Reinsurer has agreed to accept
in full satisfaction of the Company’s present and future liability under the
Contract the sum $1,617,329.02; and

 

 

NOW, THEREFORE, IT IS AGREED BY AND BETWEEN THE REINSURER AND THE COMPANY THAT:

 

1.The Company shall pay to the Reinsurer the sum of $1,617,329.02 within 10 days
of the execution of this Agreement by both the Reinsurer and the Company.

 

2.The Reinsurer shall accept the sum set forth in paragraph 1. herein in full
and final settlement of any and all amounts due from the Company to the
Reinsurer under the Contract. ‘

 

3.In consideration of payment of $1,617,329.02 referred to in paragraph 1.
herein, and effective on the date of such payment, the Company shall release and
discharge the Reinsurer, its predecessors, parents, affiliates, agents,
officers, directors and shareholders and assigns from any and all present and
future payment obligations, adjustments, executions, offsets, actions, causes of
action, suits, debts, sums of money, accounts, reckonings, bonds, bills,
covenants, contracts, controversies, agreements, promises, damages, judgments,
claims, demands, liabilities and/or losses whatsoever, all whether known or
unknown, which the Company and its successors and assigns ever had, now have, or
hereafter may have, whether grounded in law or equity, in contract or in tort,
against the Reinsurer or any of them by reason of any matter whatsoever arising
out of the Contract, it being the intention of the parties that this release
operate as a full and final settlement of the Reinsurer’s current and future
liabilities to the Company under said Contract.

 

4.Effective on the same date on which the Company shall release the Reinsurer as
provided for in paragraph 3. above, the Reinsurer shall release and discharge
the Company, its predecessors, parents, affiliates, agents, officers, directors,
shareholders and assigns from any and all present and future payment
obligations, adjustments, executions, offsets, actions, causes of action, suits,
debts, sums of money, accounts, reckonings, bonds, bills, covenants, contracts,
controversies, agreements, promises, damages, judgments, claims, demands,
liabilities and/or losses whatsoever, all whether known or unknown, which the
Reinsurer and its successors and assigns ever had, now have or hereafter may
have, whether grounded in law or equity, in contract or in tort, against the
Company or any of them by reason of any matter whatsoever arising out of

1

--------------------------------------------------------------------------------

EXHIBIT 10.25

 

the Contract, it being the intention of the parties that this release operate as
a full and final settlement of the Company’s current and future liabilities to
the Reinsurer under the Contract.

 

5.The rights, duties and obligations set forth herein shall inure to the benefit
of and be binding upon any and all predecessors, successors, affiliates,
officers, directors, employees, parents, subsidiaries, stockholders,
liquidators, receivers and assigns of the parties hereto.

 

6.The parties hereto expressly warrant and represent that they are corporations
in good standing in their respective places of domicile; that the execution of
this Agreement is fully authorized by each of them; that the person or persons
executing this Agreement have the necessary and appropriate authority to do so;
that there are no pending agreements, transactions, or negotiations to which any
of them are a party that would render this Agreement or any part thereof void,
voidable, or unenforceable; and that no authorization, consent or approval of
any government entity is required to make this Agreement valid and binding upon
them.

 

7.This Agreement shall be interpreted under and governed by the laws of the
State of Illinois, without reference to conflicts of laws provisions.

 

8.The Company and the Reinsurer hereby agree to execute promptly any and all
supplemental agreements, releases, affidavits, waivers and other documents of
any nature or kind that the other party may reasonably require in order to
implement the provisions or objectives of this Agreement.

 

9.This Agreement may be executed in multiple counterparts, each of which, when
so executed and delivered shall be an original, but such counterparts shall
together constitute one and the same instrument and agreement.

 

10.This Agreement contains the entire agreement between the parties as respects
its subject matter.  All discussions and agreements previously entered into
between the parties concerning the subject matter of the Agreement are merged
into this Agreement.  This Agreement may not be modified or amended, nor any of
its provisions waived, except by an instrument in writing, signed by the parties
hereto.

 

11.If the Company shall be obligated under the laws respecting debtors and
creditors of the United States or of the State of Illinois to repay to the
Reinsurer, or to a rehabilitator, successor, liquidator or trustee of the
Reinsurer, the consideration paid hereunder, then the Company will make such
repayment and, upon such repayment, this Agreement shall be null and void.  In
addition, in the event that the consideration paid hereunder shall be a voidable
transfer under applicable law, and any party shall be obligated to repay the
consideration, then the Company will repay such consideration and, upon such
repayment, this Agreement shall be null and void.

 

 

IN WITNESS WHEREOF, the authorized representatives of the parties hereto have
executed this Commutation and Release Agreement in duplicate as of the day and
year first written above.

 

 




2

--------------------------------------------------------------------------------

EXHIBIT 10.25

 

GREENLIGHT REINSURANCE, LTD.

 

By:  /s/ Jim Ehman  

 

Title:  VP Underwriting

 

Date:  March 24, 2015

 

 

 

AFFIRMATIVE INSURANCE COMPANY

 

By:  /s/ Michael J. McClure  

 

Title:  Chairman

 

Date:  3/26/15

 

 

3